DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “second” to refer to several elements without claiming a “first” before which makes the claim unclear. The dependent claims are also rejected for depending on claim 1. Applicant should apply any modification in claim 1 to all dependent claims to establish proper antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 16, 18, 19, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minderman et al (U.S. Patent Application Publication No. 2009/216412) in view of Kyrtsos et al (U.S. Patent No. 4,919,222).
Claim 1, Mindeman discloses an implement connectable to a work vehicle (100), said implement comprising:
An arm (132); 
A fastening arrangement (136) arranged at a first part of the arm, said fastening arrangement being connectable to the work vehicle (Figure 1); 
An attaching arrangement arranged at second part of the arm, said attaching arrangement being attachable to a tool (Figure 1); 
A second hydraulic circuit configured to carry hydraulic fluid to at least one second hydraulic function (Figure 1), wherein the at least one second hydraulic function comprises a lifting function; 
A local control element (128); and 
A digital interface to the work vehicle (Paragraph 0021).
However, Mindeman is silent about at least one second sensor arranged to obtain sensor signals at least related to the lifting function; wherein the local control element is arranged to receive the obtained sensor signals at least related to the lifting function, to process the received sensor signals so as to determine a load weight and to feed the determined load weight to the digital interface, and wherein the digital interface is arranged to transfer the load weight to the work vehicle.  Kyrtsos discloses at least one second sensor (327,727) arranged to obtain sensor signals at least related to the lifting function; wherein the local control element is arranged to receive the obtained sensor signals at least related to the lifting function, to process the received sensor signals so as to determine a load weight and to feed the determined load weight to the digital interface (301 701), and wherein the digital interface is arranged to transfer the load weight to the work vehicle. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide at least one second sensor arranged to obtain sensor signals at least related to the lifting function; wherein the local control element is arranged to receive the obtained sensor signals at least related to the lifting function, to process the received sensor signals so as to determine a load weight and to feed the determined load weight to the digital interface, and wherein the digital interface is arranged to transfer the load weight to the work vehicle with the motivation of increasing the utility of the local control element. 
Claim 15, Minderman as modified teaches a work vehicle arrangement comprising a work vehicle (100), and an implement according to claim 1 (Refer to Claim 1 discussion) attached to said work vehicle.  
As to Claim 16, Minderman as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Minderman as modified also teaches wherein the work vehicle comprises (100) means for attachment (104) such that the implement is rotatable in relation to the work vehicle in at least one direction (Figure 1).  
As to Claim 18, Minderman as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Minderman as modified also teaches further comprising an operator interface (Kyrtsos: 25) connected to the digital interface.  
As to Claim 19, Minderman as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Minderman as modified also teaches wherein said operator interface comprises a display (300) arranged to display the load weight (Figure 3).  
As to Claim 21, Minderman as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Minderman as modified also teaches wherein the operator interface comprises a user input element (Kyrtsos: 25).  
As to Claim 22, Minderman discloses a method for obtaining information related to an implement, said method being performed at said implement connectable to a work vehicle (100), said implement comprising a digital interface for communication with the work vehicle (Paragraph 0021) and a local control element (128) connected to said digital interface.
However, Minderman is silent about said implement comprising at least one sensor, receiving at the local control element obtained sensor signals; determining at the local control element the information related to the obtained sensor signals, feeding the information related to the obtained sensor signals to the digital interface, wherein the step of determining the information related to the obtained sensor signals comprises determining a load weight.  Kyrtsos discloses at least one sensor (327, 727), receiving at the local control element obtained sensor signals; determining at the local control element the information related to the obtained sensor signals, feeding the information related to the obtained sensor signals to the digital interface (301 701), wherein the step of determining the information related to the obtained 
As to Claim 23, Minderman as modified teaches the invention of Claim 22 (Refer to Claim 22 discussion). Minderman as modified also teaches further comprising a step of obtaining sensor signals related to the implement by means of the at least one sensor (Kyrtsos: 327, 727).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minderman et al (U.S. Patent Application Publication No. 2009/216412) in view of Kyrtsos et al (U.S. Patent No. 4,919,222); and further in view of Knibbs et al (W.I.P.O. Publication No. 2015/166210).
As to Claim 10. 
Claims 2, 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minderman et al (U.S. Patent Application Publication No. 2009/216412) in view of Kyrtsos et al (U.S. Patent No. 4,919,222); and further in view of Akiko et al (European Patent Publication No. 1,666,997).
As to Claim 2, Minderman as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Minderman as modified is silent about further comprising a second lifting hydraulic cylinder arrangement for control of the lifting function.  Akiko discloses a second lifting hydraulic cylinder (5) arrangement for control of the lifting function (Column 5, Lines 53-54). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second lifting hydraulic cylinder arrangement for control of the lifting function with the motivation of providing redundancy for safer operations. 
As to Claim 3, Minderman as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Minderman as modified also teaches wherein the at least one second sensor comprises a pressure sensor (Kyrtsos: 21) arranged to obtain a signal related to at least one hydraulic pressure related to the second lifting hydraulic cylinder arrangement, and wherein the local control element is arranged to determine the load weight based on the obtained hydraulic pressure.  
As to Claim 6, Minderman as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Minderman as modified also teaches wherein the local control element (Kyrtsos: 24) is arranged to record an obtained hydraulic pressure related to a lifting cylinder of the second lifting hydraulic cylinder arrangement during lift of the arm, and wherein the local control element is arranged to determine the load weight based on the recorded pressure.  
As to Claim 7.  
Claims 4, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minderman et al (U.S. Patent Application Publication No. 2009/216412) in view of Kyrtsos et al (U.S. Patent No. 4,919,222); and further in view of Lunzman et al (U.S. Patent Application Publication No. 2003/0121409).
As to Claim 4, Minderman as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). However, Minderman as modified is silent about wherein the at least one pressure sensor comprises sensors obtaining pressure signals at both sides of a lifting cylinder of the second lifting hydraulic cylinder arrangement, and wherein the local control element is arranged to determine the load weight based on a pressure difference between the respective sides of the lifting cylinder.  Lunzman discloses wherein the at least one pressure sensor (52) comprises sensors obtaining pressure signals at both sides of a lifting cylinder (28) of the second lifting hydraulic cylinder arrangement, and wherein the local control element is arranged to determine the load weight based on a pressure difference between the respective sides of the lifting cylinder (Figure 2). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the at least one pressure sensor comprise sensors obtaining pressure signals at both sides of a lifting cylinder of the second lifting hydraulic cylinder arrangement, and wherein the local control element is arranged to determine the load weight based on a pressure difference between the respective sides of the lifting cylinder with the motivation of better monitoring the operation of the  apparatus to ensure safe conditions. 
As to Claim 5, Minderman as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Minderman as modified also teaches wherein the pressure sensors are mounted at a respective hydraulic line connected to the second lifting hydraulic cylinder arrangement (Lunzman: Figure 2).  
As to Claim 17, Minderman as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). However, Minderman as modified is silent about wherein the work vehicle comprises at least one control valve controlled at least partly by the implement.  Lunzman discloses wherein the work vehicle comprises at least one control valve (28) controlled at least partly by the implement. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art 
Allowable Subject Matter
Claims 8, 9, 11-14 and 20 are objected to as being dependent upon a rejected base claim. Claim 1 would be allowable if claim 12 is incorporated into claim 1. The specific structural elements in these dependent claims were not found in the prior art to modify the base reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678